Citation Nr: 1036462	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for follicular non-Hodgkin's 
lymphoma due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 until June 1981.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2006, the Veteran testified at a hearing held before the 
undersigned Acting Veterans Law Judge at the local VA office.

In July 2006, the Board issued a decision denying the claim.  The 
Veteran appealed the Board's July 2006 decision to the United 
States Court of Appeals for Veterans Claims (Court), which issued 
an order in May 2007, granting the parties' April 2007 joint 
motion for remand, vacating the Board's July 2006 decision, and 
remanding the case for compliance with the terms of the joint 
motion.  Upon remand from the Court, the Board remanded the 
matter in July 2007 for compliance with the terms of parties 
April 2007 joint remand.  

The matter was then returned to the Board, and in September 2008, 
the Board issued a decision again denying the claim.  The Veteran 
appealed the Board's September 2008 decision to the Court, which 
issued an order in January 2010 granting a joint motion for 
remand and remanding the case for compliance with the terms of 
the joint motion.  The matter is now before the Board upon remand 
from the Court.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDING OF FACT

The currently demonstrated follicular non-Hodgkin's lymphoma is 
shown as likely as not to be due to injury or disease incurred 
during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
follicular non-Hodgkin's lymphoma is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for follicular non-
Hodgkin's lymphoma (NHL) on the basis of exposure to herbicides 
during service in Thailand.  

As an initial matter, the Board points out that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
the present case, in view of the favorable disposition, the Board 
finds that all notification and development action necessary to 
render a fair decision on the matter has been accomplished.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that by extending the Veteran the benefit 
of the doubt, service connection is warranted.  

The evidence of record establishes that the Veteran was diagnosed 
with follicular NHL in December 2003.  He contends that the 
follicular NHL was caused by exposure to herbicides during 
service.  If a veteran was exposed to an herbicide agent during 
active military, naval, or air service, presumptive service 
connection for numerous diseases will be established even though 
there is no record of such disease during service, provided that 
the disease is manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  
Non-Hodgkin's lymphoma is a disease for which presumptive service 
connection is warranted on the basis of herbicide exposure.  See 
38 C.F.R. § 3.309(e).  

The central issue in this case is whether the Veteran was exposed 
to Agent Orange during his service.  A veteran who, during active 
service, served in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to herbicides during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Here, the 
Veteran does not contend (and the record does not suggest) that 
he had service in Vietnam.  In fact, at his Board hearing, he 
specifically testified that he did not set foot in Vietnam.  As 
such, a presumption of herbicide exposure is not warranted.  See 
38 C.F.R. §§ 3.307(a)(6)(iii).  

Rather, he contends that he was exposed to herbicides during 
service at Nakhon Phanom (NKP) Royal Thai Air Force Base (RTAFB), 
in Thailand.  The record confirms that he had service at NKP from 
August 1969 to August 1970.  

The historical evidence of record is far from clear in 
establishing that the Veteran was, in fact, actually exposed to 
Agent Orange during his service.  Nonetheless, the Board finds 
that the evidence is at least in a state of relative equipoise in 
showing that it is as likely as not that he was exposed to an 
herbicide at NKP.  

He testified during a May 2006 Board hearing that he visited the 
perimeter of NKP to observe a construction project being 
completed there.  The Board finds that this assertion is credible 
and competent evidence establishing that he visited the perimeter 
of NKP.  

Importantly, he recently submitted a November 1969 document from 
American service personnel at NKP requesting "assistance to 
procure services of Ranch-Hand to defoliate the ordnance drop 
area.  Herbicides available are of sterilant type and cannot be 
used.  Application must be by air because the area is overgrown 
and ground application would be extremely dangerous due to live 
munitions in the area."  Other evidence of record also indicates 
that herbicides were sprayed around the perimeter of NKP to 
maintain security sight lines.  

The Board reiterates that the record in this case does not 
establish that any herbicide used at NKP was an "herbicide 
agent" as defined in 38 C.F.R. § 3.307(a)(6)(i) (2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloraman).  In 
fact, the evidence is speculative and circumstantial.  

Nonetheless, the Board finds highly significant that a VA 
hematologist in January 2008 opined that the Veteran's follicular 
NHL is "clearly an agent orange associated malignancy."  
Likewise, in January 2008, a VA Chief of Medical Oncology opined 
that he had treated the Veteran for "two malignancies that are 
associated with exposure to Agent Orange."  Although the 
physicians' opinions do not explicitly state such an inference, 
the Board finds that an overall reading of their opinions makes 
clear that they found the characteristics of the Veteran's 
follicular NHL to be indicative of a history of herbicide 
exposure.  

In short, based on the distinct factual circumstances in this 
case, especially the recently developed evidence, the Board finds 
that the evidence is at least in a state of relative equipoise in 
showing that the Veteran was as likely as not exposed to an 
herbicide agent while visiting the perimeter of NKP.  As 
follicular NHL is a disorder for which presumptive service 
connection is warranted on the basis of herbicide exposure, the 
Veteran's claim is granted.  38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for follicular non-Hodgkin's lymphoma is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


